Citation Nr: 0943966	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  09-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left hip 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION


The veteran served on active duty from May 1949 to October 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas in which service connection for tinnitus 
and a left hip condition was denied.

In a June 2009 statement, the Veteran's treating physician 
opined that the Veteran's chronic neck, shoulders, hips, 
knees, and back conditions render him unemployable.  This 
inferred claim for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to a service-connected disability (TDIU) is referred to 
the RO for appropriate action.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The issue of entitlement to service connection for tinnitus 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran manifests left hip strain that is the result of 
his active service.




CONCLUSION OF LAW

The criteria for service connection for left hip strain with 
moderate degenerative changes to the bone are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.


II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Private clinical studies of the left hip taken in 2006 show 
moderate degenerative changes of both hips but no fracture, 
dislocation or other acute bony abnormality.  The impression 
was of no acute abnormality.  In December 2008 the Veteran 
underwent VA examination.  The examiner noted that the claims 
file had been reviewed.  The Veteran reported injury to his 
bilateral knees, hips, and lumbar spine during night jumping 
on multiple occasions while on active service.  The Veteran 
described bilateral hip pain with onset in 1952 that had 
progressively worsened over time and increased with standing.  
Results of X-rays showed no fracture, dislocation or other 
bony abnormality in the left hip.  The impression was of a 
normal left hip.  However, the examiner diagnosed left hip 
strain and opined that it was as least as likely as not that 
this condition was the result of his military service.  As 
rationale, the examiner stated that the opinion was based on 
the Veteran's job duties while in service, and X-ray results 
and physical examination.

It is noted that the clinical findings of the right hip in 
the December 2008 VA examination report revealed moderate 
degenerative arthritic changes of the right hip with joint 
space narrowing.  On that basis, the RO granted service 
connection for right hip arthritis in a March 2009 rating 
decision.  Service connection for the left hip was denied on 
the basis that no disability had been diagnosed.

The record does presents conflicting medical data in that the 
2006 private X-ray findings show moderate degenerative 
changes in both hips, but X-ray findings conducted in concert 
with the December 2008 VA examination show no bony 
abnormalities in the left hip.  However, the VA examination 
does reflect that the Veteran was diagnosed with left hip 
strain.  

After careful review of the record and given the foregoing, 
the evidence is, at the least, in equipoise.  Accordingly, 
service connection for left hip strain, as diagnosed in 2008, 
is warranted.  See 38 C.F.R. § 3.102.




ORDER

Service connection for left hip strain with moderate 
degenerative changes to the bone is granted.


REMAND

The Veteran underwent VA examination in December 2008, at 
which time he denied having tinnitus.  The Veteran has since 
stated that he misunderstood the question, which is feasible 
considering his hearing impairment.  The Veteran avers that 
he does experience tinnitus and that he has had this ringing 
in his ears since his service.

The record contains no other diagnosis of tinnitus.  But, the 
examiner in December 2008 appeared to base his opinion that 
the condition of tinnitus did not exist on the Veteran's 
subjective report of not experiencing it-a report he has 
since indicated is untrue.

Given the foregoing, and the fact the Veteran's exposure to 
acoustic trauma as a combat Veteran is established, VA 
examination should be accorded the Veteran to determine the 
nature and extent of any tinnitus.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1.  Return the VA audiological 
examination to the examiner who conducted 
it and request that the examiner amend 
his findings in light of the Veteran's 
statements that he does experience 
tinnitus and that he has had this ringing 
in his ears since active service.  If the 
examiner cannot be found or it is 
determined that the Veteran should be 
accorded another examination, schedule 
him for medical examination with the 
appropriate specialist to determine the 
nature, extent, and etiology of his 
tinnitus.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.

The examiner must provide the following 
opinion:

a)	is it at least as likely as not 
that any diagnosed tinnitus is in 
any way the result of the 
Veteran's active service or any 
incident therein, or in the 
alternative, had its onset during 
active service.

The examiner is directed to accept the 
Veteran's exposure to acoustic trauma 
during active service as reported, as he 
is a combat Veteran.

A complete rationale must be provided for 
all opinions expressed.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for tinnitus, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


